Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Rodack on June 8, 2021.

The application has been amended as follows: 
1-8. (Canceled)

9. (Currently amended) A method of Inter prediction for video coding performed in a video encoder or a video decoder, the method comprising: 
receiving input data related to a current processing unit in a region at a video encoder side or receiving a video bitstream corresponding to compressed data including the current processing unit within the region at a video decoder side, wherein the current processing unit consists of a set of pixels from video data; 
if a GMC (global motion compensation) mode is enabled for the region: 
determining a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the , wherein a motion type for each of the multiple global motion models is included in the video bitstream at a high level syntax associated with the region, wherein the motion type is mapped to a corresponding total number of parameters for each of the multiple global motion models, wherein the motion type for a given global motion model is coded predictively by another motion type for the given global motion model associated with a previous coded region, wherein a flag is used to indicate whether the motion type for the given global motion model is exactly predicted by said another motion type for the given global motion model associated with the previous coded region; and 
encoding the current processing unit at the video encoder side or decoding the current processing unit at the video decoder side using one or more coding modes including the GMC mode with one global motion model selected from the multiple global motion models.

10-25. (Canceled) 

26. (Previously Presented) A method of Inter prediction for video coding performed in a video encoder or a video decoder, the method comprising: 
receiving input data related to a current processing unit in a region at a video encoder side or receiving a video bitstream corresponding to compressed data including the current processing unit within the region at a video decoder side, wherein the current processing unit consists of a set of pixels from video data; 
if a GMC (global motion compensation) mode is enabled for the region: 

encoding the current processing unit at the video encoder side or decoding the current processing unit at the video decoder side using one or more coding modes including the GMC mode with one global motion model selected from the multiple global motion models, wherein more than one set of parameters for said one global motion model selected from the multiple global motion models is allowed for the current processing unit and an indication for selecting among said more than one set of parameters is signalled at a level of the current processing unit in the video bitstream.

27. (Currently amended) An apparatus of Inter prediction for video coding performed in a video encoder or a video decoder, the apparatus comprising one or more electronic circuits or processors configured to: 
receive input data related to a current processing unit in a region at a video encoder side or receive a video bitstream corresponding to compressed data including the current processing unit within the region at a video decoder side, wherein the current processing unit consists of a set of pixels from video data; 
if a GMC (global motion compensation) mode is enabled for the region: 
determine a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the processing units in the region using the multiple global motion models at the video decoder side; and 
encode the current processing unit at the video encoder side or decode the current processing unit at the video decoder side using one or more coding modes including the GMC mode with one , wherein more than one set of parameters for said one global motion model selected from the multiple global motion models is allowed for the current processing unit and an indication for selecting among said more than one set of parameters is signalled at a level of the current processing unit in the video bitstream.

28-36. (Canceled)

37. (New) A method of Inter prediction for video coding performed in a video encoder or a video decoder, the method comprising: 
receiving input data related to a current processing unit in a region at a video encoder side or receiving a video bitstream corresponding to compressed data including the current processing unit within the region at a video decoder side, wherein the current processing unit consists of a set of pixels from video data; 
if a GMC (global motion compensation) mode is enabled for the region: 
determining a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the processing units in the region using the multiple global motion models at the video decoder side, wherein parameters for each of the multiple global motion models are signalled in the video bitstream at a high level syntax associated with the region at the video encoder side or parsed from the video bitstream at the high level syntax at the video decoder side, wherein the parameters for a given global motion model are signalled predictively in the high level syntax using other parameters for the given global motion model associated with a previous coded region, wherein the previous coded region corresponds to a left region, a top region or a temporally collocated region, wherein a flag is used to 
encoding the current processing unit at the video encoder side or decoding the current processing unit at the video decoder side using one or more coding modes including the GMC mode with one global motion model selected from the multiple global motion models.

38. (New) The method of claim 26, wherein a second number representing a total number of parameters for each of the multiple global motion models is included in the video bitstream.

39. (New) The method of claim 26, wherein a motion type for each of the multiple global motion models is included in the video bitstream at a high level syntax associated with the region, wherein the motion type is mapped to a corresponding total number of parameters for each of the multiple global motion models.

40. (New) The method of claim 39, wherein the motion type is binarized using variable length codes.

41. (New) The method of claim 39, wherein the motion type for a given global motion model is coded predictively by another motion type for the given global motion model associated with a previous coded region.

42. (New) The method of claim 41, wherein the previous coded region corresponds to a left region, a top region or a temporally collocated region.

43. (New) The method of claim 41, wherein a flag is used to indicate whether the motion type for the given global motion model is exactly predicted by said another motion type for the given global motion model associated with the previous coded region.

44. (New) The method of claim 26, wherein parameters for each of the multiple global motion models are signalled in the video bitstream at a high level syntax associated with the region at the video encoder side or parsed from the video bitstream at the high level syntax at the video decoder side.

45. (New) The method of claim 44, wherein the high level syntax corresponds to SPS (sequence parameter set), PPS (picture parameter set), a slice header, a region, or a block.

46. (New) The method of claim 45, wherein the current processing unit corresponds to a CTU (coding tree unit), a coding block or a prediction block.

47. (New) The method of claim 44, wherein the parameters for a given global motion model are signalled predictively in the high level syntax using other parameters for the given global motion model associated with a previous coded region.

48. (New) The method of claim 47, wherein the previous coded region corresponds to a left region, a top region or a temporally collocated region.



50. (New) The method of claim 26, wherein a GMC indication is signalled in the video bitstream at a high level syntax to indicate whether the GMC mode is enabled for the region, wherein the high level syntax is higher than or equal to a level of the current processing unit.

51. (New) The method of claim 50, wherein a GMC use flag is signalled in the video bitstream at the video encoder side or the GMC use flag is parsed from the video bitstream at the video decoder side, wherein the GMC use flag is within a level of the current processing unit in the video bitstream to indicate whether the GMC mode is applied to the current processing unit.

52. (New) The method of claim 51, wherein when the GMC use flag indicates the GMC mode is applied to the current processing unit, a global motion index is used to identify said one global motion model selected from the multiple global motion models for the current processing unit.

53. (New) The method of claim 51, wherein when the GMC use flag indicates the GMC mode is applied to the current processing unit, a global motion index delta is used to identify said one global motion model selected from the multiple global motion models for the current processing unit, wherein the global motion index delta corresponds to a difference between a first global motion index associated with the current processing unit and a second global motion index associated with a previous coded processing unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2003/0123738) teaches an inter prediction coding apparatus that receives frames of video data in a slice including blocks of pixels and if global motion compensation is enabled for a slice, encoding the blocks at the encoder/decoder using global motion compensation. U.S. Patent No. 2013/0121416 discloses using multiple motion models for a region, deriving motion vectors for each model, and averaging those vectors to create a final motion vector for the region. Such art does not, however, teach wherein a flag is used to indicate whether the motion type for the given global motion model is exactly predicted by said another motion type for the given global motion model associated with the previous coded region. Specifically, it does not disclose:

if a GMC (global motion compensation) mode is enabled for the region:
determining a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the processing units in the region using the multiple global motion models at the video decoder side, wherein a motion type for each of the multiple global motion models is included in the video bitstream at a high level syntax associated with the region, wherein the motion type is mapped to a corresponding total number of parameters for each of the multiple global motion models, wherein the motion type for a given global motion model is coded predictively by another motion type for the given global motion model associated with a previous coded region, wherein a flag is used to indicate whether the motion type for the given global motion model is exactly predicted by said another motion type for the given global motion model associated with the previous coded region; and
encoding the current processing unit at the video encoder side or decoding the current processing unit at the video decoder side using one or more coding modes including the GMC mode with one global motion model selected from the multiple global motion models.


So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 9, 26-27, 37-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/Examiner, Art Unit 2481